Citation Nr: 1452396	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  14-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1956 to April 1960.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by a Department of Veterans' Affairs (VA) Special Processing Unit in Cleveland, Ohio.  The Regional Office (RO) in Honolulu, Hawaii certified the appeal to the Board.

The Veteran's claim for service connection for a bilateral knee disorder was previously denied by the RO in March 2003.  Generally, new and material evidence is required to reopen a finally adjudicated claim.  See 38 C.F.R. § 3.156(a) (2014).  In this case, VA has received relevant service treatment records that existed and had not been associated at the time of the prior denial.  These records include service treatment records from March 1956 through April 1960 which were received in June 2013.  Consequently, the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c) and has been recharacterized on the title page to reflect such.

The Veteran was scheduled for a Travel Board hearing at the RO in September 2014.  In August 2014, the Veteran withdrew his previously submitted hearing request.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The electronic folder in Virtual VA includes a copy of a December 2013 VA examination.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 




FINDINGS OF FACT

1.  The Veteran experienced knee pain and swelling during service that was acute and transitory and resolved with treatment prior to separation.

2.  The Veteran has a current diagnosis of bilateral knee degenerative joint disease.

3.  There is no nexus linking the Veteran's current bilateral knee degenerative joint disease to his knee complaints in service.

4.  The preponderance of the evidence is against finding that the Veteran's current bilateral knee degenerative joint disease manifested during service, within one year of discharge from service, or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a March 2011 letter.  This letter notified the appellant of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in March 2012.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, VA obtained the appellant's service treatment records and all identified post-service treatment records.  The Veteran was also afforded a VA examination in December 2013 to determine the nature and etiology of his bilateral knee degenerative joint disease.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II. Analysis

The Veteran contends that he injured his knees during his basic training in April 1956 and that he was hospitalized for 3 to 4 months as a result.  His representative stated that the Veteran's knee pain continued throughout his service and that he has experienced knee problems since service.  

The evidence shows that the Veteran was treated for swollen and painful bilateral knees.  His service treatment records show that in May 1956 he was diagnosed with acute synovitis and that x-rays of his knees were negative.  The same month, he was transferred to the US Naval Hospital in San Diego for treatment.  The hospital record noted that there was slight diffusion of both knees, a full range of motion, and normal x-ray evidence of the knees.  He was discharged for duty after receiving treatment in August 1956 with a diagnosis of weak knee syndrome.  His discharge record noted that rheumatoid arthritis had been ruled out and described him as asymptomatic.  

In May 1957, the service treatment records note that the Veteran again complained of intermittent knee pain and swelling.  He reported that his left knee would give out during basic training and he was noted as be able to do the duck walk.  By October 1957, the Veteran's treatment was discontinued as he was reported to have full range of motion, though he complained of some pain after 30 minutes of standing.  In a May 1958 service treatment record, an examination was performed and the Veteran was determined to be physically qualified for re-enlistment in the United States Marine Corps and no defects were noted.  His April 1960 separation examination found his lower extremities to be normal and deemed him qualified for active duty.

The earliest available medical records after separation are from 2011.  The Veteran complained that both knees were sore and the left knee was described as swollen.  X-rays taken in January 2011 are noted as reflecting degenerative joint disease in both the left and right knee.  His private doctor also diagnosed the Veteran with bilateral degenerative joint disease in January 2011.

The evidence of record reflects that the Veteran has a current diagnosis of bilateral knee degenerative joint disease.  Thus, the Veteran has a current disability.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Here, the Veteran meets the threshold requirement for the chronic disease presumption as his degenerative joint disease is one of the qualifying diseases.  See 38 C.F.R. § 3.309(a).  The Veteran's service treatment records support his contention that he had bilateral knee problems during basic training and received treatment during service.  

However, the evidence does not show that his bilateral knee degenerative joint disease was incurred in service or that it manifested to a compensable degree within one year of his separation from active service.  Knee x-rays from May 1956 were negative and rheumatoid arthritis was noted to not be present in his August 1956 discharge record from the US Naval Hospital in San Diego.  There were no further complaints or treatment of knee problems in service after 1957.  The Veteran was also able to meet the fitness requirements for re-enlistment in May 1958.  His August 1960 separation examination similarly does not reflect any problems with his knees.  Thus, it appears that his knee problem in service was acute and transitory and resolved with treatment prior to separation from service as there were no complaints or treatment in his last 2 years of service. Furthermore, the earliest available medical evidence showing bilateral knee degenerative joint disease is from 2011, more than one year after his separation date.  As chronicity in service or continuity of symptomatology thereafter is not shown, the chronic diseases presumption does not establish the second element.

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) .

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).
Alternatively considering the claim on basis of direct service connection, again evidence of record demonstrates that the Veteran has a current disability.  Furthermore, the evidence reflecting that the Veteran sustained a bilateral knee injury in 1956 and received treatment in 1956 and 1957 is sufficient to establish that he experienced an in-service event, injury, or disease.  Therefore, the Board finds that the second element required for direct service connection is met.
Turning to the nexus requirement, the third element for service connection, the Board finds that the most competent and probative evidence weighs against finding a nexus between the Veteran's current bilateral knee degenerative joint disease and his active service.  The Veteran's January 2011 private treatment record describing his knees made a note that the Veteran experienced "bad knees" while serving in the military in 1956, but does not provide an opinion on whether there is a link between the Veteran's current bilateral knee degenerative joint disease and his military service.  In contrast, the December 2013 VA examiner provided an opinion on the nexus element.  He opined that the Veteran's left and right knee degenerative joint disease was less likely as not (less than 50/50 probability) caused, by, incurred in or a result of knee pain and swelling occurring during military service.  

The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  He offered a rationale for the provided opinion that is supported by the evidence of record.  The examiner noted that the Veteran experienced knee pain and swelling during his military service, but the examiner also pointed to the fact that no problems were noted in the Veteran's April 1960 separation examination.  In addition, though the examiner acknowledged that the 2011 x-ray evidence revealed that the Veteran currently has bilateral knee degenerative joint disease, there were no previous x-rays available for review.  As the examiner based his opinion on clinical data and other rationale, the Board finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current bilateral knee degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current bilateral knee degenerative joint disease is related to active military service.  See Jandreau, 432 F.3d at 1376.
It is also significant that the earliest available medical record diagnosing bilateral knee degenerative joint disease is from 2011- more than 50 years after service.  The passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).  

While the evidence shows that the Veteran has a current diagnosis of degenerative joint disease of the knees and that he had knee complaints in service in 1956 and 1957, the remainder of his service from 1958 to 1960 shows no complaints, findings or treatment of the knees and in fact at separation in 1960, his lower extremities were normal.  The Board finds that the Veterans knee problems during service were acute and transitory and resolved with treatment prior to his separation.  Subsequently there were no findings or treatment of degenerative joint disease of the bilateral knees until 2011.  Furthermore, the probative medical evidence finds no basis for nexus between the Veteran's acute knee problems during service and his diagnosis of degenerative joint disease of the knees more than 50 years later.  Moreover, the competent evidence of record does not link the Veteran's bilateral degenerative joint disease to his active military service; rather it indicated that it was not incurred in service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral knee degenerative joint disease.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56.


ORDER

Entitlement to service connection for bilateral knee degenerative joint disease is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


